COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:     White Lion Holdings, v. The State of Texas

Appellate case number:   01-14-00104-CV

Trial court case number: D-1-GV-13-001068

Trial court:             98th District Court of Travis County

       On April 29, 2014, White Lion Holdings filed its Motion for Court of Appeals to Order
Travis County District Clerk to Include Items in Clerk’s Appellate Record. The Motion is
GRANTED. The district clerk is ORDERED to include the following documents from cause
number D-1-GV-06000627 in the appellate record for cause number D-1-GV-13-0001068:
       1. Defendant’s Motion for Continuance:
       2. Defendant’s Response to State’s Motion for Summary Judgment;
       3. State’s Sur-Reply to Defendant’s Motion for Continuance; and
       4. Defendant’s Motion for New Trial.
       White Lion Holdings should promptly pay any necessary fee for these records.
       On April 29, 2014, White Lion Holdings filed Appellant’s Motion to Extend Time to File
Clerk’s Record. The motion is GRANTED. The clerk’s record is due June 15, 2014.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually    Acting for the Court


Date: May 15, 2014